DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 23 March 2021 is acknowledged. No claims has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2015/0371964 A1). 
Regarding claim 17, Cha teaches in Fig.1A-2D and related text e.g. a printed circuit board (120; Fig.1D) having first (center bonds; Fig.2A) and second pluralities (edge pads of B1 and B3) of connection pads (210 formed on the circuit board) on a main surface thereof; (top 
Regarding claim 18, Cha teaches in Fig.1A-2D and related text e.g. a plurality of first connection members (117; Fig.1D) each disposed between a respective first connection pad (112) and a respective third connection pad (210) to electrically connect the first and third connection pads to each other (112 and 210 electrically connected to each other); and a plurality of second connection members (117; Fig.1D) each disposed on and overlapping in the stacking direction with a respective fourth connection pad (117 is disposed on 210; Fig.2C), offset with respect to a respective second connection pad in the stacking direction (117 is on offset with 112), and electrically connected to the respective second and fourth connection pads (117 connects to 112 and 210 as shown in Figure 2C). 
Regarding claim 19, Cha teaches in Fig.1A-2D and related text e.g. a plurality of first connection members (117; Fig.1D) each disposed on and overlapping in the stacking direction with a respective second connection pad (210; Fig.1D); and a plurality of second connection members each disposed on and overlapping in the stacking direction with a respective fourth .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein the plurality of first pads are disposed to be aligned, along a stacking direction, with the plurality of third pads, and the plurality of second pads are disposed to be staggered, along the stacking direction, with respect to the plurality of fourth pads…”, in combination with the rest of the limitations of claim 1.
The prior art reference Cha et al. (US 2015/0371964 A1) does not teach the plurality of the second pads and the fourth pads are disposed to be staggered. Cha teaches the second pads and fourth pads are offset not staggered. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/            Primary Examiner, Art Unit 2894